 488DECISIONS OF NATIONAL LABOR RELATIONS BOARDGlenoaks Convalescent Hospital and Hospital andService Employees Union, Local 399, SEIU,AFL-CIO. Case 31-CA-1315814 December 1984DECISION AND ORDERBY MEMBERS ZIMMERMAN, HUNTER, ANDDENNISOn 4 September 1984 Administrative Law JudgeGeorge Christensen issued the attached decision.The Respondent filed exceptions and a supportingbrief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision' and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, GlenoaksConvalescent Hospital, Glendale, California, its of-ficers, agents, successors, and assigns, shall take theaction set forth in the Order.charging employee Melody Miranda because of theirunion activities.The Hospital conceded it discharged Miranda, deniedit changed Barker's workshift; denied that it committedthe acts alleged above as independent violations of Sec-tion 8(a)(1) of the Act; and denied violating the Act. •The issues for determination are whether the Hospitalcommitted the acts alleged as violative of Section 8(a)(1)of the Act; if so, whether the Hospital thereby violatedthe Act; whether Barker's workshift was changed; if so,whether that change violated the Act; and whether Mir-anda's discharge violated the Act.The parties appeared by counsel at the hearing andwere afforded full opportunity to adduce evidence, toexamine and cross-examine witnesses, to argue, and tofile briefs. Both counsels argued orally and the Hospitalfiled a briefBased on my review of the entire record, observationof the witnesses, perusal of the oral arguments and thebrief, plus research, I enter the followingFINDINGS OF FACTI JURISDICTION AND LABOR ORGANIZATIONThe complaint alleges, the answer admits, and I find atall pertinent times the Hospital was an employer engagedin commerce in a business affecting commerce and theUnion was a labor organization within the meaning ofSection 2 of the ActII. THE ALLEGED UNFAIR LABOR PRACTICES1 In his decision, the Judge refers to the Respondent's administrator asboth Livingston and Hamilton The administrator testified that her namewas Pamela Hamilton and the complaint alleged that Pamela Nance-Hamilton, administrator, was an agent of Respondent and a supervisorwithin Sec 2 of the Act Accordingly, It appears that the Respondent'sadministrator was inadvertently referred to as Pamela Livingston and thedecision should be corrected to identify her as Pamela HamiltonDECISIONSTATEMENT OF THE CASEGEORGE CHRISTENSEN, Administrative Law Judge.On October 12, 1983,1 I conducted a hearing at Los An-geles, California, to try issues raised by a complaintissued on July 29 based on a charge filed by Hospital andService Employees Local 399 (the Union) on May 24and amended on July 8. The complaint alleges that Glen-oaks Convalescent Hospital (the Hospital) violated Sec-tion 8(a)(1) the National Labor Relations Act by interro-gating employees about their and other employees' unionactivities and sympathies, creating the impression theunion activities of its employees were under surveillance,requesting employees to ascertain and report on theunion activities of other employees, and telling employ-ees it was futile to seek union representation; and that theHospital violated Section 8(a)(1) and (3) of the Act bychanging employee Anna Barker's workshift and dis-Read 1983 after all further date references omitting the yearA. FactsI. The Union's organizational campaignThe union campaign to organize the Hospital's em-ployees began when employee Anna Barker contactedthe Union in the spring. The Union supplied Barker withcards authorizing the Union to act as the collective-bar-gaining agent of the Hospital's nonsupervisory employeesand asked her to solicit employees to sign those cards insufficient number to support a petition for certification astheir collective-bargaining representative. Barker recruit-ed other employees to assist her in circulating the cardsamong the employees and soliciting signatures thereto,including employee Melody Miranda.2 Barker, Miranda,and others secured a substantial number of signed cardsfrom the employees and turned them over to the Union,which utilized the cards as the basis for filing a petitionwith the Region for certification as their collective-bar-gaining representative. The Hospital received formal no-tification of the filing of the petition about the end ofApril2 The native language of over one-half of the Hospital's nonsuperviso-ry employees (approximately 60) was Spanish Many of those employeeshad a very limited grasp of English Miranda was bilingual and wascalled by on the Hospital management to translate communications be-tween management and the employees273 NLRB No. 76 GLENOAKS HOSPITAL4892. The alleged independent 8(a)(1) violations andthe alleged workshift change' violative of Section8(a)(1) and (3) of the ActHospital management3 became aware of the unioncampaign, the holding of a union meeting in a buildingadjacent to the Hospital, and Barker's leading role in thecampaign sometime in late Apri1.4Not long after the time he held his conference withWright and Johnson and instructed them to keep watchover the employees' union activities, Powers conferredwith Miranda. Powers informed Miranda that superviso-ry personnel were ineligible for union representation,stated the Hospital was opposed to union representationof its employees and would let the employees strikerather than deal with the Union; that a union attemptedto organize another facility where he was employed andone of the employees there took him to court, to herregret; stated that while Miranda did not have to answerhis questions, could she identify the employees behindthe union campaign; and requested that she keep watchover the employees' union activities. Miranda replied shewas unable to identify any union supporters and prom-ised to comply with Powers' request.3In the course of the conference with Johnson whereinhe advised Johnson that Barker initiated the union cam-paign, Powers instructed Johnson to change Barker'swork shift (then 7 a m to 3:30 p m, Monday throughThursday) so management could keep an eye on herunion activities. In accordance with those instructions,Johnson changed Barker's work.shift beginning the weekof May 9 to 8 a.m.-2:30 p.m., Monday though Friday(management personnel normally worked a 5-day work-week, commencing at 8 a m.).6About the same time, in the course of a discussion. be-tween Wright and Miranda concerning the union cam-paign, -Miranda told Wright that Johnson had informedDouglas Powers, general administrator, Altha Wright, dietary super-visor, and Marie Johnson, director of nurses The complaint alleges, theanswer admits, and I find that at all pertinent times Powers, Wright, andJohnston were supervisors and agents of the Hospital acting on its behalfwithin the meaning of Sec 2 of the Act4 The signature solicitations, the pros and cons of union representation,and a union meeting held in late April in the apartment of employee LoisPatterson in a building adjacent to the Hospital were widely discussedamong employees prior- to the petition filing in late April, in the courseof a meeting between Powers, Wright, and Johnson about the time thepetition was filed, Powers told Johnson and Wright a union campaignwas in progress, a union meeting had been held near the Hospital, andInstructed Wnght and Johnson to keep close watch over the employees'union activities At a later meeting the same day between Powers andJohnson, Powers told Johnson that. Barker initiated the union campaignThese findings are based on Johnson's testimony, which I credit, JohnsonImpressed me as a sincere, honest witness5 These findings are based on Miranda's testimony, which I credit Mi-randa was a direct and forthright witness, and very convincing Powersapparently thought Miranda was a supervisor, along with Johnson andWright The Hospital did not advance this contention in its oral or writ-ten argument, nor in the course of the hearing, and Miranda testifiedwithout contradiction she did not hire, fire, discipline, or direct the workof any employees and thire was no evidence produced to establish thecontrary, nor any independent evidence she performed supervisory func-tions I therefore find that at all pertinent times Miranda was not a super-visor and/or agent of the Hospital acting on its behalf within the mean-ing of Section 2 of the Act6 These findings are based on Johnson's testimony, which I credit, andsupporting statistical dataher what transpired during the meeting between Powers,Johnson, and Wright; i.e., that Johnson informed herPowers told Johnson and Wright the Hospital was op-posed to union representation of its employees and askedJohnson and Wright to watch the employees' union ac-tivities. Wright asked Miranda her views concerningunion representation and Miranda replied she was wellpaid and uninterested in union representation. Wrightcontacted Johnson and repeated Miranda's remarks toher. Angry over what she felt was a breach of confi-dence, Johnson contacted Miranda and instructed Miran-da to stay away from her unless official business requireda contact. Miranda went, to Wright and expressed herconcern over the disruption in her relationship withJohnson caused by Wright's repeating her comments.Wright brought the two together, said they all shouldtry to get along, and reiterated Powers' request that allthree watch the employees' union activities. -Miranda subsequently heard Wright interrupt a con-versation between Barker and Patterson to ask themwhat they were discussing, and heard Wright ask Barkerand Patterson to identify the union ringleaders, com-menting one of them must speak Spanish. On other occa-sions when she was not able to overhear what was beingsaid, Wright asked employees what they were discuss-ing. 73. The alleged discriminatory dischargeMiranda was hired in October 1982 to handle andchart patient activities. In January 1983, Powers assignedher the additional duty of handling and recording the pa-tients' social services, granting her at that time an in-crease of 75 cents per hour, with the promise of an addi-tional 25 cents when she completed an academic coursein social services workApproximately 3 months later (in April), Miranda toldPowers she had not been able to find a social servicescourse in which to enroll, that she had checked andfound out the State did not require an academic creden-tial for the performance of the work in question, that shebelieved she was performing the work efficiently, and re-quested he waive the academic requirement and grantthe promised 25-cent-per-hour increase. Powers acknowl-edged she was performing the work well and the aca-demic training was not required by regulatory authori-ties, but stated he nevertheless wanted Miranda to com-plete the academic work and stated he would not giveher the 25-cent increase until she did. He promised to tryto locate a course in which she could enroll.On May 9, Pamela Hamilton assumed the position ofadministrator at the Hospita1.8 During the entire periodThe findings in this and the previous paragraph are based primarilyon Miranda's testimony, which I credit, because she was a direct andforthright witness Her testimony to matters in the former paragraph wascorroborated by Johnson and her testimony to matters in the latter para-graph was corroborated by Barker, while Wright was hesitant in her tes-timony and professed an inability to recall her statements8 The complaint alleges, the answer admits, and I find that at all perti-nent times Hamilton was a supervisor and agent of the Hospital acting onits behalf within the meaning of Sec 2 of the Act 490DECISIONS OF NATIONAL LABOR RELATIONS BOARDof Miranda's employment prior to May 9, she worked di-rectly under Powers, who conceded she was an excellentemployee and that he had on several occasions compli-mented her on her work performanceHamilton was aware when she assumed her position atthe Hospital that a union campaign to represent the Hos-pital's nonsupervisory employees was underway.On either May 10 or 11, Miranda approached Hamil-ton and renewed her request for a 25-cent increase, recit-ing the same argument she utilized in her approach toPowers the previous month Hamilton replied she wasunfamiliar with the situation, but would look into it. Sheconferred with Powers; he remained firm in his positionthat Miranda should not receive the . increase until andunless she completed the academic work he establishedas the prerequisite for Miranda's receipt of the increase.When Miranda inquired about the increase on May 12,Hamilton recited Powers' position, expressed irritationover Miranda's persistence in what she characterized as apetty matter, stated she was familiar with and capable ofperforming the social service work, and stated shethought she might assume those functions and reduceMiranda's wages by 75 cents per hour, to the rate Miran-da received prior to her assumption of the social servicesfunctions. Miranda promptly withdrew her wage in-crease request, stating she liked the work in question andwould abandon any effort to secure the promised 25-cent-per-hour increase rather than lose it. Hamilton or-dered Miranda to leave her office and to return in 15 or20 minutes. On Miranda's return to her office, Hamiltoninformed Miranda she was discharged.9 Miranda's subse-quent appeal to Powers for reinstatement was unsuccess-ful. ioB. Analysis and ConclusionsI. The alleged 8(a)(1) independent violationsThe complaint alleges that the Hospital violated Sec-tion 8(a)(1) of the Act by Powers' interrogating an em-ployee about her and other employees' union activitiesand sympathies, by his requesting employees to spy onthe union activities and sympathies of other employees,by his creation of the impression he was spying on theemployees' union activities and sympathies, by his in-forming an employee it was futile to seek union represen-tation, and by Wright's interrogating employees abouttheir and other employees' union activities and sympa-thies.a. The alleged spying (Powers)Findings have been entered that Powers, in the courseof his conferences with Miranda, Johnson, and Wright,9 Hamilton testified that she conferred with Powers and related whatoccurred in the course of her conference with Miranda, that Powers so-licited her reaction, that she stated she was dissatisfied with .Miranda's at-titude, that Powers authorized her to discharge Miranda if she wished,and that she decided to discharge Miranda because of her "negative atti-tude," as evidenced by Miranda's frank comment that, while she acceptedPowers' position, she felt she was not being treated fairly by the Hospi-tal'• The findings in this paragraph are based on the testimony of Miran-da, with partial corroboration by Hamilton and Powerssolicited the former and instructed the latter two to spyupon the union activities of the Hospital's employees.Such a solicitation and instruction, whether to a rank-and-file employee or to a supervisory employee, is viola-tive of Section 8(a)(1) of the Act." I therefore find thatby such solicitation and instruction, the Hospital violatedSection 8(a)(1) of the Act.b The alleged interrogation, creation of the impressionof surveillance, and futility statement (Powers)Findings have been entered that Powers, in the courseof his conference with Miranda, asked her to 'identifyemployees supporting the union campaign, inferred thatit was futile for the employees to seek union representa-tion by stating the Hospital would take a strike before itwould deal with the Union, and conveyed the impressionhe was maintaining a surveillance of the employees'Union activities by asking Miranda to spy upon the em-ployees' union activities.All three of those actions (the interrogation, the con-veyance of the inference, and the conveyance of the im-pression) are violative of Section 8(a)(1) of the Act,"and I therefore find that by those actions the Hospitalviolated Section 8(a)(1) of the Act .c. The alleged Wright interrogationsFindings have been entered that Wright asked Miran-da's views concerning union representation after Mirandainformed Wright that Johnson told her what transpiredin an earlier conference between Powers, Wright, andJohnson and that Wright subsequently, within earshot ofMiranda, asked Barker and Patterson. what they werediscussing and who the union ringleaders were, com-menting that one of _them must speak Spanish. -Both these interrogations occurred after Wright re-ceived instructions from Powers to spy on the employ-ees' union activities.Findings have also been entered that Wright on otheroccasions asked employees what they were talking about.From the foregoing, I conclude that Wright ques-tioned Miranda, Barker, and Patterson as part of her" NLRB v St Vincent's Hospital, 729 F 2d 730 (11th Cir 1984),Howard Johnson Co v NLRB, 702 F 2d 1 (5th Or 1983), NLRB v ChemFab Corp, 691 F 20 1252 (8th Or 1982), J P Stevens & Co v NLRB,668 F 2d 767 (4th Ctr 1982), L'Eggs Products v NLRB, 619 F 2d 1337(9th Or 1980), NLRB v National Garment Co, 614 F 2d 623 (8th Cir1980), Belcher Towing Co v NLRB, 614 F 2d 88 (5th Or 1980), GulfStates Mfrs v NLRB, 579 F 2d 1298 (5th Cir .1978), Russell Stover Can-dies v 'NLRB, 551 F 2d 204 (8th Cir 1977), Enterprise Products, 265NLRB 544 (1982), United Sanitation Services, 262 NLRB 1369 (1982),Union Carbide Corp, 259 NLRB 974 (1982), St Mary's Infant Home, 258NLRB 1024 (1981), St Francis Hospital, 249 NLRB 180 (1980), Interna-tional Medication Systems, 244 NLRB 861 (1979), Wex- Tex of Headland,236 NLRB 1001 (1978), Harvey's Resort Hotel, 236 NLRB 1670 (1978)i2 See the cases cited in fn above plus McLane/Western v. NLRB, 723F 2d 1454 (10th Or 1983), NLRB v Intermedics, Inc , 715 F 2d 1022 (5thOr 1983), Raley's Inc v NLRB, 703 F 2d 410 (9th Cir 1983), AhrensAircraft v NLRB, 703 F 2d 23 (1st Cir 1983), NLRB v Keystone PretzelBakery, 696 F 2d 257 (3d Cir 1982). NLRB v Garry Mfg Co, 630 F 2d934 (3d Cir 1980), NLRB v Colonial Haven Nursing Home, 542 F 2d 691(7th Cir 1976), Aero Tec Laboratories, 269 NLRB 705 (1984), L'ErmitageHotel, 268 NLRB 744 (1984), Rikal West, Inc , 266 NLRB 551 (1983),Cardio Data Systems, 264 NLRB 67 (1982), Best Products, 259 NLRB 95(1981), Brownsboro Hills Nursing Home, 244 NLRB 269 (1979) GLENOAKS HOSPITAL491effort to comply with Powers' surveillance instructions,thereby violating Section 8(a)( 1) of the Act 132. The alleged work shift changeI have entered findings that, in late April Or earlyMay, Powers informed Johnson that Barker was theprime mover in the union campaign and instructed John-son to change Barker's work shift so management couldspy on her union activities; and that Johnson carried outPowers' instructions, changing Barker's work shift froma 4-day (Monday through Thursday), 8 hours per day .(7a.m.-3:30 p.m.) work shift to a 5-day (Monday throughFriday), 6 hours per day (8 a.m.-2:30 p.m.) work shift,thereby placing Barker on the premises only duringhours management personnel was present. The changereduced Barker's work shifts by 2 hours per week andrequired her presence at the Hospital 5 days per *weekrather than 4.The Board has held that changing an employee's workarea in order to keep a watch on his of her union activi-ties and changing an employee's work duties because ofhis or her union activities are violative of the Act. 14 Ifind it reasonable to conclude that it is likewise violativeof the Act to change an employee's work shift in orderto spy on his or her union activities, and thus concludethat by changing Barker's work shift for that purpose,the Hospital violated Section 8(a)(1) and (3) of the Act.3. The _alleged discriminatory dischargeFindings have been entered that Miranda was anactive and important supporter of the Union, active inthat she signed a card authorizing the Union to representher, attended the union meeting in late April at Patter-son's apartment, and solicited employees to sign cardsauthorizing the Union to represent them, important inthat she regularly translated communications betweenthe Hospital management and its predominantly Spanish-speaking work force and therefore was able to act as theUnion's conduit in reaching those same Spanish-speakingemployees for the' purpose of securing their support, in-cluding the signing of cards authorizing the Union torepresent them.Prior to the time she was discharged, Powers ratedMiranda an excellent and valued employee, and compli-mented her on her work. Yet the Hospital would haveme believe she was summarily discharged for uttering asingle comment, by a supervisor. unfamiliar with herwork performance, without a review Of her previousperformance and the complete absence of any warning,contending the absence of direct proof management wasaware of her union role and the fact that two otherknown employee leaders of the Union (Barker and Pat-terson) were not discharged militates an acceptance of its" NLRB v Hasbro Industries, 672 F 2d 978 (1st Or 1982), Nueva En-gineering, 269 NLRB 999 (1984), Amason, Inc , 269 NLRB 750 (1984),Providence Hospital, 251 NLRB 1071 (1980), Industry Products, 251 NLRB1380 (1980), Scott's Wood Products, 242 NLRB 1193 (1979), Wex-Tex ofHeadland14 Champion Road Machinery Go, 264 NLRB 927 (1982), StoughtonTrailers, 234 NLRB 1203 (1978)position that her utterance of that comment was the solemotive of her discharge.The Board and the courts have long accepted thepremise that employer .motivation may be established byinference drawn from facts and circumstances surround-ing a discharge." They also have rejected the defensethat employer failure to discharge all the known activistsin their employ supports the conclusion that the dis-charge of a lesser number is nondiscriminatory 16Thu's on a number of occasions the Board has inferredemployer. knowledge' of an employee's union activitiesfrom facts and circumstances surrounding the dis-charge," and held the discharge of less than the totalnumber of known union activists violative of the Act.18` The record establishes that prior to Miranda's dis-charge Hospital management` 1. BeCame aware of its employees' union authorizationcard solicitations, attendance at a union meeting, and theidentity of some' of the employees who were leading the_Union's campaign.2.Eipressed its union animus and unlawfully sought todiscourage its employees from seeking representation bythe Union by implying their efforts would be futile.3.Unlawfully questioned employees about their andother employees union activities and sympathies.4.Unlawfully requested employees to keep a closewatch on other employees' union activities.5.Conducted an unlawful surveillance of its employ-ees' union activities.,6.Voiced the, suspicion that one of the employeesleading the union campaign was fluent in the Spanishlanguage.From the foregoing, I find and conclude that, some-time before Miranda's discharge, Hospital ,mangage-ment's surveillance of its employees' union activities pro-duced confirmation of Wright's suspicion•that one ofthe employee leaders of the union campaign was fluentin the Spanish language•identified Miranda as thatperson.Miranda not only spoke Spanish fluently, she was anauthority figure among the Spanish-speaking employees(by virtue of her role as the translator of management'sinstructions, requests, etc.) Thus her discharge, at theheight of the preelection 'campaign, necessarily discour-aged those employees, who signed union authorizationcards and gave their support to the Union due to Miran-15 NLRB v Link-Belt Co, 311 US 584 (1941), Universal Camera Corpv NLRB, 340 US 474 (1951), NLRB v Long Island Limo Service, 468F 2d 292 (2d_ Cu. 1972), Famet, Inc v NLRB, 490 F 2d 293 (9th Cif1973), Alumbaugh Coal Corp v NLRB, 635 F 2d 1380 (8th Or 1980),NLRB v Proler International Corp, 635 F 2d 351 (5th ar 1981), GoldenDay Schools v NLRB, 644 F 2d 834 (9th Cir 1981), NLRB v MidlandRoss, Inc , 653 F 2d 239 (6th Or 1981), Bill Johnson's Restaurant vNLRB, 103 S Ct 2161 (1983), Artra Group v NLRB, 130 F 2d 586 (10thOr 1984)16 Rust Engineering Co v NLRB, 445 F 2d 172 (6th Cm 1971), NLRBv Puerto Rico Telephone, 357 F 2d 919 (1st Or 1968), Nachman Corp vNLRB, 337 F 2d 421 (7th Or 1964), NLRB v W C. Nabors, Go, 196F 2d 272 (5th Cir 1952), Holding Co, 231 NLRB 383 (1977)17 Syracuse Dy-Dee Diaper Service, 251 NLRB 963 (1980), BacchusWine Cooperative, 251 NLRB 1552 (1980), Coral Gables ConvalescentHome, 234 NLRB 1198 (1978), and cases cited in fn 16 above18 See cases cited in fns 15, 16, and 17, above- 492DECISIONS OF NATIONAL LABOR RELATIONS BOARDda's solicitations and urging, from continuing their sup-port of the UnionIn view of the foregoing, the timing of Miranda's 'dis-charge and the weak justification advanced therefor, theHospital's established union animus, and its proclivity toviolate the Actin its campaign to avoid dealing with theUnion, I find and conclude that the Hospital dischargedMiranda to discourage its employees from supporting theUnion, particularly those employees (the majority) whowere fluent only in Spanish and looked to Miranda forleadership and guidance, thereby violating Section8(a)(1) and (3) of the Act.CONCLUSIONS OF LAW1. At all pertinent times the Hospital was an employerengaged in commerce in a business affecting commerceand the Union was a labor organization within the mean-ing of Section 2 of the Act.2. At all pertinent times Powers, Johnson, Wright, andHamilton were supervisors and agents of the Hospitalacting on its- behalf within the meaning of Section 2 ofthe Act.3. The Hospital violated Section 8(a)(1) of. the Act by(a)Requesting employees to spy upon the union activi-ties of its employees'(b)Asking an employee to identify employees whosupport the Union.(c)Conveying the impression that it was 'futile for theemployees to seek union representation.(d)Creating the impression the Hospital was keepingwatch on union activities of its employees.(e)Interrogating employees concerning the identity ofthe employees leading the union campaign.(f)Maintaining a surveillance of its employees' unionactivities.4. The Hospital violated Section 8(a)(1) and (3) of theAct by changing an employee's work shift in order towatch over her union activities5. The Hospital violated Section 8(a)(1) and (3) of theAct by discharging an employee to discourage her. andother employees' support of the Union.6. The above unfair labor practices affected and affectinterstate commerce as defined in Section 2 of the Act.THE REMEDYHaving found _ that the Hospital committed variousunfair labor practices, I shall recommend it be directedto cease and desist therefrom and take affirmative actiondesigned to effectuate the purposes of the Act.Having found that the Hospital violated the Act by re-ducing Barker's workweek by 2 hours per week in orderto spy on her union activities, I shall recommend theHospital be ordered to make Barker whole for thoselosses by paying her for the hours lost for each week ofsuch losses between the first week of her reduced workschedule and the week she resigned, with interest on thesums due computed in accordance with the formula setout in Florida Steel Corp., 231 NLRB 651 (1977) and IsisPlumbing Co., 138 NLRB 716 (1962)."19 Restoration of her former work shift is not being recommended, in-asmuch as Barker voluntarily resigned when the Union lost the electionHaving found that the Hospital violated the Act bydischarging Miranda, I shall recommend the Hospital bedirected to reinstate her to her former position with se-niority and other rights and privileges restored, and tomake her whole for any seniority, wage, and benefitlosses she suffered by virtue of the discrimination againsther, with the amount due calculated in the manner setforth in F. W Woolworth Co., 90 NLRB 289 (1950), andinterest thereon calculated in accordance with the formu-la set forth aboveOn these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed2•ORDER -The Respondent, Glenoaks Convalescent Hospital,Glendale, California, its officers, agents, successors, andassigns, shall1. Cease and desist from(a) Asking employees to identify those employees whosupport union representation.(c)Requesting employees to spy upon the union activi-ties of its employees.(d)Conveying the impression to employees that it ismaintaining a surveillance of their union activities.(e)Maintaining a surveillance of its employees' unionactivities.(f)Creating the impression among its employees it wasfutile for them to seek union representation(g)Changing its employees' hours or shifts in order tospy on their union activities.(h)Discharging employees in order to discouragethem and other employees from seeking union represen-tation.2. Take the following affirmative action designed to ef-fectuate the purposes of the Act.(a)Make Anna Barker whole for her wage losses re-sulting from the discrimination against her in the mannerset forth in "The Remedy" section of this decision.(b)Offer Melody Miranda reinstatement to her formerposition with all seniority and other rights and privilegesrestored, and make her whole for any seniority, wage,and benefit losses she may have suffered by virtue of thediscrimination against her, in the manner set out in "TheRemedy" section of this decision.(c)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order:(d)Post at its premises in Glendale, California, copiesof the attached notice. marked "Appendix."21 Copies of20 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses21 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a JudgmentContinued GLENOAKS HOSPITAL493the notice, on forms provided by the Regional Directorfor Region 31, after being signed by the Respondent'sauthorized representative, shall be posted by the Re-spondent immediately upon receipt and maintained for 60consecutive days in conspicuous places including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by the Respond-ent to ensure that the notices are not altered,• defaced, orcovered by any other material.(e) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.of the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board 'SAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States, GovernmentAfter a trial before the above Agency, the Agencyissued a decision finding we committed unfair labor prac-tices and directed that we post this "notice advising youwhat we will do and what we will refrain from doing toremedy those unfair labor practices, to wit.WE WILL NOT ask you to identify your fellow employ-ees who support or supported Hospital and Service Em-ployees Union, Local 399, SEIU, AFL-CIO or anyother labor organization.WE WILL NOT interrogate you concerning the identityof our employees who support or lead a campaign byLocal 399, or any other labor organization, to secure theright to represent you for collective-bargaining purposes.WE WILL NOT solicit or request that you spy on theactivities of any of our employees on behalf of Local399, or any other labor organization.WE WILL NOT convey to you the impression we aremaintaining a surveillance of your activities on behalf ofLocal 399, or any other labor organization.WE WILL NOT maintain a surveillance of your activi-ties on behalf of Local 399, or any other labor organiza-tion.WE WILL NOT give you the impression it is futile foryou to seek representation by Local 399, or any otherlabor organization.WE WILL NOT change your work shifts or hours so wecan spy on your activities on behalf of Local 399, or anyother labor organization.WE WILL NOT discharge you to discourage your andother employees' support of Local 399, or any otherlabor organization.WE WILL make Anna Barker whole for her wagelosses resulting from our changing her work shift so wecould spy on her activities on behalf of Local 399.WE WILL reinstate Melody Miranda to her former po-sition and make her whole for any wage or other lossesshe suffered by virtue of our discharging her to discour-age her and other employees' support of Local 399.GLENOAKS CONVALESCENT HOSPITAL